Citation Nr: 1418341	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966.  Thereafter, he had National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In July 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent, probative evidence does not relate the Veteran's bilateral hearing loss to active duty.

2.  The competent and credible evidence of record reflects that it is at least as likely as not that the Veteran's tinnitus originated while on active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

With regard to the claim of entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A February 2011 letter satisfied the duty to notify provisions.  The February 2011 letter included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating and was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA examinations were conducted in March 2011 and May 2011 and an addendum VA opinion was obtained in June 2011.  The Board finds that the examinations and opinions were adequate because they were based on an examination of the Veteran, to include discussion of his complaints and symptoms, and together, they contain adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the Board hearing by an accredited representative from The American Legion.  During the Veteran's hearing, the Veteran's representative asked the Veteran questions to ascertain the extent of any in-service event and/or symptoms.  The Veteran's representative also asked questions regarding a current disability and the relationship between the current disability and service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his service connection claim.  Although the Veterans Law Judge did not advise the Veteran, during the hearing, of the elements of the claims that were lacking to substantiate a finding of service connection, the Board finds that this omission was harmless because notice of the criteria for a grant of service connection was given to the Veteran, before the hearing, in the February 2011 VCAA letter and in the statement of the case.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Legal Analysis

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As hearing loss is considered an organic disease of the nervous system under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case. 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Bilateral Hearing Loss

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was caused by in-service noise exposure.  The evidence of record reveals that the Veteran's military occupational specialty was in food service.  He stated at the hearing before the undersigned Veterans Law Judge that he was a cook for an Artillery Battalion and was therefore exposed to 105 mm gunfire and mortar fire.   As the Veteran is competent to report in-service noise exposure during service, acoustic trauma during service is conceded.  
The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of bilateral hearing loss for VA purposes.  

For an audiogram in service before October 1967, the results at the tested frequencies were reported, using the American Standards Association (ASA) units.  Since October 1967, the service departments and VA use the International Standard Organization (ISO) units to measure hearing.  For uniformity, the Board has converted the ASA test results to the ISO units.

The entrance examination shows that whispered voice test was 15/15.  An undated clinical record entitled induction audiogram reveals the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
10
-
10
LEFT
15
15
10
-
5

The December 1966 separation examination report audiogram reveals the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
10
LEFT
20
15
15
-
10

A February 1970 periodic examination performed during the Veteran's National Guard service includes an audiogram which reveals the following pure tone thresholds, in decibels:








HERTZ



500
1000
2000
3000
4000
RIGHT
36
26
16
12
14
LEFT
40
19
16
12
9

The post service medical evidence shows that the Veteran is diagnosed with bilateral hearing loss which meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, the Board finds the Veteran has demonstrated a current disability of bilateral hearing loss for the purpose of service connection.

On VA examination in March 2011, the Veteran reported service-related noise exposure from artillery fire.  He denied recreational noise exposure and did not describe any post-service employment related noise exposure.  The Veteran reported significant effects on his occupational activities in terms of hearing difficulty.  The March 2011 VA examiner opined that it is less likely as not that the Veteran's hearing loss is a result of noise exposure during his military service period of active duty.  The examiner reasoned that there was no hearing loss at the separation hearing test at the end of active duty.  The examiner also noted that because the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift/hearing loss.  The examiner opined that additional noise exposure, aging and health conditions since military separation are likely contributing factors in the Veteran's hearing loss.  

The Veteran underwent another VA examination in May 2011.  The May 2011 VA examiner opined that it is not likely that the Veteran's hearing loss is related to his noise exposure in the military.  The examiner stated that although the February 1970 examination revealed that the Veteran did not have a ratable hearing loss, his hearing had worsened more than 10 decibels from his 1966 audiogram to his 1970 audiogram at least at one of the ratable frequencies.  The examiner went on to state that because the Veteran's hearing had gotten worse by more than 10 decibels, it is as likely as not that the threshold shift was from military noise exposure.  The examiner then went on to state that the significant change in hearing from the Veteran's entrance to discharge audiograms is not present in the frequencies consistent with noise exposure.  The examiner added that additional noise exposure, aging, and health conditions since military separation are likely contributing factors in the Veteran's hearing loss.

The May 2011 VA examiner provided an addendum opinion in June 2011.  The examiner clarified that because there was no significant change in the Veteran's hearing in the frequencies consistent with noise induced hearing loss, it is not likely that the current hearing loss is related to the Veteran's military service.  The examiner pointed out that noise induced notch hearing loss is not evidenced in the February 1970 audiogram.

Initially, service connection cannot be granted on a presumptive basis because left ear hearing loss was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran reported in his December 2010 claim that he has had hearing loss since 1966, the record does not reflect that he has ever sought treatment for hearing loss and the first mention of hearing complaints to a medical professional is found in the March 2011 VA examination report.  In this regard, the Board finds it probative that the medical evidence shows that the Veteran first reported hearing loss in 2011, which is over 40 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, this evidence does not tend to support continuity of symptomatology for purposes of service connection under 38 C.F.R. § 3.303(b).  

Moreover, the competent and probative clinical evidence does not support a nexus between the Veteran's current bilateral hearing loss and active duty, to include any in-service acoustic trauma.  In this respect, the March 2011 VA examiner opined that the Veteran's hearing loss was less likely as not related to noise exposure during service.  The opinion was based on a thorough review of the claims file, cited the Veteran's reported in-service and post-service noise exposure, and referenced the in-service and post-service audiometric testing.  In addition, the VA examiner provided a medical explanation in support of the opinion, notably that continuous and repeated exposure to loud noise may cause permanent hearing loss and that because the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent hearing loss.  Although the May 2011 VA examiner admitted that there was a significant threshold shift between the December 1966 audiogram and the February 1970 audiogram, the examiner stated that it did not occur in the frequencies consistent with noise exposure.  There is no medical opinion contrary to the VA opinions of record.  Accordingly, the Board finds the March 2011, May 2011 and June 2011 VA opinions, when considered together, carry significant probative value with respect to the requisite nexus for service connection purposes.

The Board acknowledges that the Veteran is competent to testify to events and symptoms that he actually experienced or witnessed, such as in-service exposure to loud noise and difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities, such as hearing loss.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the Board finds that the etiology of bilateral hearing loss is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus in this case.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of bilareal hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Additionally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence that relates the Veteran's bilateral hearing loss to active duty beyond his own assertions.  The only competent etiological opinion of record is that of the March 2011 and May 2011 VA examiners when considered together, which are against the Veteran's claim. 

Based on the foregoing, the Board finds that the probative, competent evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Tinnitus

The Veteran claims that service connection for tinnitus is warranted because it was caused by in-service noise exposure.  The evidence of record reveals that the Veteran's military occupational specialty was in food service.  He stated at the hearing before the undersigned Veterans Law Judge that he was a cook for an Artillery Battalion and was therefore exposed to 105 mm gunfire and mortar fire.   

The Veteran testified at the hearing that he has had ringing in the ears since his discharge from service.  A review of his service treatment records, to include his December 1966 separation examination and a February 1970 examination done during his National Guard service, do not reveal any complaints of ringing in the ears. 

On VA examination in March 2011, the Veteran reported that his tinnitus began during basic training; however, the examiner indicated that the Veteran did not associate it with a specific event, injury or disease.  The Veteran also reported service-related noise exposure from artillery fire.  He denied recreational noise exposure and did not describe any post-service employment-related noise exposure.  The March 2011 VA examiner opined that it is less likely as not that the Veteran's tinnitus is a result of noise exposure during his active military service.  The examiner reasoned that there was no hearing loss at the separation hearing test at the end of active duty.  The examiner also noted that because the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift/hearing loss.  The examiner opined that additional noise exposure, aging and health conditions since military separation are likely contributing factors in the Veteran's tinnitus.  

The Veteran underwent another VA examination in May 2011.  The May 2011 VA examiner opined that it is not likely that the Veteran's tinnitus is related to his noise exposure in the military.  The examiner stated that although the February 1970 examination revealed that the Veteran did not have a ratable hearing loss, his hearing had worsened more than 10 decibels from his entrance to his exit physical at least at one of the ratable frequencies.  The examiner went on to state that because the Veteran's hearing had gotten worse by more than 10 decibels, it is as likely as not that the threshold shift was from military noise exposure.  The examiner then went on to state that the significant change in hearing from the Veteran's entrance to discharge audiograms is not present in the frequencies consistent with noise exposure.  The examiner added that additional noise exposure, aging, and health conditions since military separation are likely contributing factors in the Veteran's hearing loss.

The May 2011 VA examiner provided an addendum opinion in June 2011.  The examiner stated that because there was no significant change in the Veteran's hearing in the frequencies consistent with noise induced hearing loss, it is not likely that the current tinnitus is related to the Veteran's military service.  

Although the VA opinions did not find that the Veteran's tinnitus is due to service, the evidence shows that the Veteran was part of an Artillery Battalion.  He testified that he was exposed to gun and mortar fire as part of his duties taking food to the troops and during basic training.  As the Veteran is competent to report his in-service noise exposure, the Board concedes noise exposure during service.  

As to whether the evidence is sufficient to demonstrate that the Veteran has had tinnitus since active service, the Board notes that a veteran is competent to testify that he experienced an audible sound in his ears in service and had experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, a layperson, such as the Veteran, is competent to provide a medical nexus when he or she is competent to both diagnose a disability, and to report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson, 581 F.3d at 1316.  The record reflects that the Veteran reported that his tinnitus began during service and has continued ever since.  There is nothing in the record which would call into question the credibility of the Veteran in this regard.

Consequently, the evidence is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


